DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
I.	In the second occurrence of claim 16, delete “16”, and insert in its place – 17 --.
II.	In claim 17, delete “17”, and insert in its place – 18 --.
III.	In claim 18, delete “18”, and insert in its place – 19 --.
IV.	In claim 19, delete “19”, and insert in its place – 20 --.
V.	In claim 20, delete “20”, and insert in its place – 21 --.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims second occurrence of claim 16 and claims 17-20 (renumbered as claims 17-21 through Examiner’s Amendment) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 10,629,772. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements of claims 10-14, especially in the body of the claims and not the preamble are claimed subject matter within claims second occurrence of claim 16 and claims 17-20 (renumbered as claims 17-21 through Examiner’s Amendment) of the present Application.

Claims 1-15 and the first occurrence of claim 16 (claims 1-16) are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
1. A method of making a three-dimensional integrated circuit, the method comprising: forming a first layer having circuitry embodied therein that is adapted to operate between a first ground level and a first power level; forming a second layer electrically coupled to said first layer and disposed in a stacked relationship relative to said first layer, and wherein circuitry embodied in said second layer is adapted to operate between a second ground level and a second power level different from said first power level; and forming a power and ground distribution network including a first conductive structure for said first layer adapted to provide said first power level to said first-layer-embodied circuitry and a second conductive structure for said second layer adapted to provide said second power level to said second-layer-embodied circuitry.  
9. A method of forming a three-dimensional integrated circuit, the method comprising: forming logic circuitry having one or more transistors and embodied in a first layer of said three-dimensional integrated circuit; forming an input output circuit electrically coupled to said logic circuitry and having a plurality of transistors embodied in at least one layer of said three-dimensional integrated circuit, said input output circuit comprising: first input output circuitry adapted to operate at a first speed, and second input output circuitry adapted to operate at a second speed that is slower than said first speed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851